Status of the Application
This Office action is in response to the Amendment and Remarks filed 14 January 2021.
The objection to the Specification is withdrawn in view of Applicant’s amendment.
The rejection under 35 U.S.C. 112, second paragraph, is withdrawn in view of Applicant’s amendments to the claims.
The rejection under 35 USC 102(b) over Chen et al (1999) is withdrawn in view of Applicant’s amendments to the claims. Chen et al does not teach introducing at least 8 transgenes in a single locus.
The rejection under 35 USC 102(b) over Chen et al (2006) is withdrawn in view of Applicant’s amendments to the claims. Chen et al does not teach introducing at least 8 transgenes in a single locus.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,937,214. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
	Applicant states that a Terminal Disclaimer may be filed upon indication of otherwise allowable claims and requests that the rejection be held in abeyance (item C on page 7 of the Remarks).
	Because the instant rejection is not a provisional rejection it cannot be held in abeyance and is maintained for the reasons of record.
Claims 1-22 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,179,916. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘916 Patent represent an obvious subgenus of the instantly claimed invention.
	Because the instant rejection is not a provisional rejection it cannot be held in abeyance and is maintained for the reasons of record.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hahn et al (U.S. Patent 7,129,392) in view of Baszczynski et al (U.S. Patent et al (2006) and in further view of Levine (U.S. Patent 6,713,259) and Wang et al (1999 Chinese Science Bulletin 44(22): 2051-2058).
	Hahn et al teach a method for providing transformed plant cell with increased isoprenoid production by providing an isolated polynucleotide comprising polynucleotide sequences encoding the enzymes of the complete mevalonate pathway at claim 3. Hahn et al teach that the mevalonate pathway comprises six enzymes: acetoacetyl-C0A thiolase, HMG-CoA synthase, HMG-CoA reductase, mevaloriate kinase, phosphomevalonate kinase and mevalonate diphosphate decarboxylase (column 28, lines 46-56). Hahn et al teach that said isolated polynucleotide can also include a polynucleotide sequence encoding IPP isomerase at claim 2. Hahn et al teach that the isolated polynucleotide can be introduced into Nicotiana tabacum (tobacco) plastid by targeting a pseudogene in Example 9 at columns 29-30. Hence, Hahn et al teaches expressing at least 7 genes arranged in tandem in a single locus of a plant to confer a trait of agronomic interest because isoprenoid production includes vitamin A. Increased isoprenoid production and mevalonate are screenable trait.
	Hahn et al does not teach introducing more than seven transgenes arranged in tandem in a single locus. Hahn et al do not teach introducing transgenes for herbicide or insect resistance or drought tolerance.
	Baszczynski et al teach a method of expressing multiple transgenes arranged in tandem in a single locus of a plant, for example maize (corn) at claim 11. Baszczynski et al teach genes of interest include genes effecting plant growth, height, susceptibility to disease, insects, nutritional value as well as an antisense sequence to turn off or modify gene expression (column 7, lines 18-30). Baszczynski et al teach using an ALS PAT gene to confer herbicide tolerance in Figure 1, in fact the illustrated locus has two herbicide tolerance transgenes among the 6 transgenes present at the single locus. Baszczynski et al teach multiple expression cassettes can be inserted into a locus and the expression cassette can comprise a selectable marker gene (column 8, lines 35-44). Baszczynski et al teach one skilled in the art would select/find optimal integration sites within a plant genome, and that multiple genes may be inserted at the optimal site for expression (column 9, lines 5-21). Baszczynski et al teach stacking genes in tandem in a single locus in Figure 1.
	Qi-Jun Chen et al teach producing a plant transformation vector containing seven functional DNA fragments in tandem and introducing said vector into a plant (page 928, right column, 2nd paragraph). Qi-Jun Chen et al teach that a method similar to that of Baszczynski et al had been shown to be capable stacking as many as 10 foreign DNA fragments into a TAC vector for transformation (page 934, right column, 2nd paragraph).
	Levine teaches transforming a corn plant with a transgene encoding a neomycin phosphotransferase enzyme and a Cry1Ab insecticidal protein in tandem (column 9, lines 47-57).
	Wang et al teach expression of two insect-resistant genes in a cotton plant using a polynucleotide encoding said genes arranged in tandem (Figure 2 on page 2053).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify the teachings of either Hahn et al or Baszczynski et al to express at least 10 transgenes in a plant arranged in tandem in a single locus as suggested by Qi-Jun Chen et al. Based in the instant specification, the feature of et al teaches that the number and types of transgenes one of ordinary skill in the art would choose would have been a design choice. Levine teaches introducing herbicide and insect resistance genes in tandem into a plant. Wang et al expressing, in tandem at a single locus, one transgene that confers above-ground insect resistance (GNA) and one transgene that confers below-ground insect resistance (cry1A). Given the fact that Hahn et al had expressed at least 7 transgenes arranged in tandem in a single locus, one of ordinary skill in the art would have had a reasonable expectation of success in expressing at least 10 transgenes arranged in tandem in a single locus. All of the cited prior art teaches regenerating a transgenic plant from a transformed explant, in particular Wang et al teaches transforming a plant explant with Agrobacterium tumafaciens (page 2053, bottom of page).
	Applicant argues that none of the cited documents or combinations thereof teach or suggest “wherein the plurality of transgenes comprises at least 8 transgenes” as recited in claims 1 and 12 (page 10 of the Remarks).
	Applicant argues that neither Qi-Jun Chen nor the other cited documents teach or suggest at least 8 transgenes in a single locus, much less that these transgenes are expressed at levels sufficient to confer a selectable or screenable marker phenotype or a trait of agronomic interest to the plant. Applicant argues that Qi-Jun Chen merely 
as explained on page 38, lines 1-3 of the Specification, a transgene is a segment of DNA that is capable of causing the expression of one or more RNAs and/or polypeptides, and the claims recite "expressing said plurality of transgenes" (claim 1) or "expressing the transgene as a member of a plurality of transgenes" (claim 12) accordingly. Applicant argues that matrix attachment regions, as described in Qi-Jun Chen, are genomic DNA sequences located at the physical boundaries of chromatin loops. Applicant argues that it appears that matrix attachment regions play a role in the cis unfolding and folding of chromatin that help generate and maintain an open chromatin domain. Applicant argues that matrix attachment regions are not transgenes that are expressed. Applicant argues that as matrix attachment regions are not transgenes and are not expressed, a person skilled in the art would not have expected that matrix attachment regions could merely be swapped with transgenes and obtain the same result (page 11 of the Remarks).
	Applicant argues that the passage of Qi-Jun Chen referred to in the Action (page 934, right column, 2nd paragraph) merely states that "as many as 10 foreign DNA fragments were stacked into a TAC vector.", but as explained above, the DNA fragments described in Qi-Jun Chen are not transgenes. Applicant argues that Qi-Jun Chen does not teach or suggest at least 8 transgenes or cure the defect of the other cited documents. Applicant argues that the Action does not establish that Qi-Jun Chen nd paragraph (paragraph spanning pages 11-12 of the Remarks).
	Applicant’s arguments are not found to be persuasive. Hahn et al had taught introducing in a single transformation event at least 7 transgenes which is only one fewer than that required by the instant claims. Hahn et al does not teach away from adding additional transgenes. Qi-Jun et al do not does not discourage the skilled artisan, but states that it was desirable for “the ability to manipulate polygenic trains, multiple traits and multiple gene products is urgently required as well as complex metabolic pathways…are controlled polygenetically” on page 927, right column. The Examiner acknowledges Applicant’s argument that the TM MAR structural sequences used by Qi-Jun et al would not be transgenes as defined in the instant Specification, but Qi-Jun et al does not teach away from staking multiple transgenes into a transformation vector to introduce multiple transgenes into a single locus using a single transformation event as asserted by Applicant. The fact that a process taught in the instant art is “quite time consuming” does not teach away from using such a process or improving upon it as taught by Qi-Jun et al. Qi-Jun et al teach that in practice the method may be limited by the cloning capacity of the destination vector but using the TAC vector one of ordinary skill in the art may incre3ase the cloning capacity to more than 100 kb (page 934, left column, last paragraph).
nd paragraph of the Remarks).
	Applicant’s argument is not found to be persuasive because the Examiner did articulate a reasoning with some rational underpinning the reasoning on page 10 of the previous Office action. Hahn et al had expressed, with success, at least 7 transgenes arranged in tandem in a single locus as a single transformation event, and that the prior art had expressed a desire and a need to express polygenic traits, multiple traits and multiple gene products in a transgenic plant (Qi-June et al).
	Applicant argues that in contrast to the cited documents and the knowledge in the art, the Specification demonstrates at pages 41-42, Table 4, and Figure 4, that, surprisingly, expression was not reduced when gene transformation events were analyzed. Table 4 demonstrates, e.g., that in 6 event cases, all transgenes were expressed. Applicant argues that and many transgenes exhibited increased expression compared to levels of expression when only two or three transgenes were expressed, and events ZM_1, ZM_3, and ZM_7 show enhanced expression of all transgenes. Applicant argues that in view of the knowledge in the art, these results are surprising and unexpected. Applicant argues that the present application demonstrates surprising and unexpected results achieved by the claimed invention, affirmatively demonstrating nonobviousness of the claimed invention (page 14 of the Remarks).
	This argument is not found to be persuasive because Applicant is arguing limitations not found in the claims. The method steps and materials used to practice the claimed method would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention. The third “wherein” clause in instant Claim 1 is directed to a desired outcome which would have been obvious because the prior art teaches selecting for a trait of agronomic interest such as the isoprenoid production taught by Hahn et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663